PER CURIAM.
The trial court properly dismissed this action without prejudice once it determined that the action for malicious prosecution had not accrued and, while it was entirely unnecessary, properly granted to the plaintiff the right to refile the action. See Cazares v. Church of Scientology, 444 So.2d 442, 449 (Fla. 5th DCA 1983). It was nonetheless error to make findings of fact in the same order because those findings may preclude the parties from fairly litigating the matter in the refiled action. For this reason, the findings of fact embraced in paragraph 2 are stricken.
Affirmed as modified.